                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION


RANDALL CHILDRESS et al,                      CV-18-183-M-DWM

                    Plaintiffs,                     ORDER

vs.

COSTCO WHOLESALE
CORPORATION,

                    Defendant.



      IT IS HEREBY ORDERED that treats, meals and/or lodging be provided for

the jurors in the above entitled case.
                         ~
      DATED this .!_£ day of April, 2019.
